DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment/reconsideration filed on 04/14/2022, the amendment/reconsideration has been considered. Claims 21-23 are newly added. Claims 1-23 are pending for examination as cited below.	
Response to Arguments
Applicant’s arguments, see remarks, filed 4/14/2022, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claim 1-23 are allowed over cited references.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 4/14/2022 with respect to the claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (Pub. No. US 2019/0116690 A1), is one of the most pertinent art in the field of invention and discloses, a system and method for dynamically adjusting maximum fan duties in a server system. In accordance with one aspect of the present
disclosure, a computer-implemented method for dynamically adjusting maximum fan
duties in the server system, comprises: powering on the server system; receiving, from
BIOS, bus interface information of a system board of the server system; determining that there is no rotation-vibration issues (RVI) sensitive device directly connected to the
system board; and setting a first maximum fan duty for one or more cooling fans of the
server system.
Wang et al. (Pub. No.: US 20200150977 A1), is yet another most pertinent art in
the field of invention and discloses, a method is implemented by a system on chip and
includes: receiving a volume attaching request sent by the public cloud management
component, where the volume attaching request includes an identifier of a system
volume; and storing the identifier of the system volume based on the volume attaching
request, where when the bare-metal server is started, the bare-metal server uses the
identifier of the system volume to determine the system volume, and starts an operating
system of the bare-metal server based on the system volume, and the system volume
stores a file used for starting the operating system of the bare-metal server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/           Primary Examiner, Art Unit 2446